Citation Nr: 1741265	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-09 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable rating for bilateral sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi that denied a compensable disability rating.

This appeal has previously been before the Board, most recently in May 2014, when it was remanded to obtain a VA examination and updated VA treatment records.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by hearing impairment corresponding to auditory acuity of no more than level I in the right ear and level IV in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.85, 4.86 Diagnostic Code 6100 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's VA treatment records have been obtained, to the extent available.  Additionally, the Veteran was afforded the opportunity to present testimony at a videoconference hearing before the undersigned Veterans Law Judge.

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was afforded multiple VA examinations in connection with his claim (the reports of which have been associated with the claims file) and neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, Diagnostic Code 6100.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made. Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment. 38 C.F.R. § 4.85.  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the pure tone threshold average.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) pure tone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz, or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86(a). Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  However, as is reflected below, the evidence of record does not show an exceptional pattern of hearing in either ear on audiometric testing.

The Veteran filed a claim for entitlement to an increased disability rating in December 2010, asserting that his service-connected bilateral hearing loss is more severe and warrants a compensable rating.  

During his Board hearing, the Veteran testified that during his three most recent medical treatment visits, he was told his hearing was deteriorating.  The Veteran stated that he is significantly impacted by his hearing loss.  When he attends church he has to turn his hearing aids up so much they squeal and he gets "fussed at," which has caused him to refrain from attending.  The Veteran also said he speaks loudly and his family and friends ask him to adjust his voice during conversation, he is only able to speak on the phone if he has his hearing aids in, is unable to hear the voices in music, and unable to watch television in the same room with his wife.  Additionally, he reported difficulty sleeping in a quiet room due to his tinnitus.  Increasingly, the Veteran is staying home because of his hearing disability.  

At the outset, the Board acknowledges that the Veteran's hearing acuity has deteriorated since he was initially service connected (as shown by the results of audiometric testing); however, as discussed below, it has not been shown to be so diminished as to warrant the assignment of a compensable rating at this time.

November 2010 VA treatment records include a report of the Veteran's hearing acuity.  The results of the audiologic evaluation are in graphical form, but are clear and the Board may review them.  In this regard, the Board observes that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that the Court could not interpret the results of an audiogram because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Court implied that the Board, as the finder of fact, is empowered to make factual findings in the first instance.  In this role, the Board has reviewed the graphical findings of the audiological report and determined that the results are as follows, with pure tone thresholds in decibels: 

HERTZ
1000
2000
3000
4000
RIGHT
15
15
65
95
LEFT
10
15
70
90
	
The speech discrimination score was 96 percent in the right ear and of 88 percent in the left ear.  

Application of these findings to the regulations indicates an average hearing threshold of 48 dB in the right ear and 46 dB in the left ear.  This equates to auditory acuity of level I in the right ear and level II in the left ear, which equates to a noncompensable rating when applied to the rating table.

In December 2010, the Veteran was provided with hearing aids to use as a tinnitus masker.  The Veteran reported that his hearing was difficult at times, but the tinnitus was the most bothersome.  The tinnitus was noted to be constantly present in both ears and seemed to be getting worse. 

In January 2011, the Veteran was afforded a VA examination.  The examiner noted that the Veteran's hearing loss impacted ordinary conditions of daily life, including ability to work because he reported experiencing hearing difficulty.   

The objective findings of the January 2011 VA examination indicate the Veteran's puretone thresholds in decibels (dB) were as follows:

HERTZ
1000
2000
3000
4000
RIGHT
15
15
70
90
LEFT
15
20
75
90

The speech discrimination score was 100 percent in the right ear and 92 percent in the left ear.

Application of these findings to the regulations indicates an average hearing threshold of 48 dB in the right ear and 50 dB in the left ear.  This equates to auditory acuity of level I in the right ear and level I in the left ear, resulting is a noncompensable rating when applied to the rating table.

March 2013 VA treatment records include a report of the Veteran's hearing acuity.  The results of the audiologic evaluation are in graphical form.  In its role as finder of fact, the Board has reviewed the graphical findings of the audiological report and determined that the results are as follows, with pure tone thresholds in decibels: 

HERTZ
1000
2000
3000
4000
RIGHT
25
15
70
90
LEFT
20
35
80
95
	
The speech discrimination score was 96 percent in the right ear and of 80 percent in the left ear.  

Application of these findings to the regulations indicates an average hearing threshold of 50 dB in the right ear and 58 dB in the left ear.  This equates to auditory acuity of level I in the right ear and level IV in the left ear, resulting is a noncompensable rating when applied to the rating table.

In March 2014, the Veteran was afforded a VA examination.  The examiner noted that the Veteran's hearing loss impacted ordinary conditions of daily life, including ability to work because he reported "communication with other crafts" was affected.   

The objective findings of the March 2014 VA examination indicate the Veteran's puretone thresholds in decibels (dB) were as follows:

HERTZ
1000
2000
3000
4000
RIGHT
25
20
75
95
LEFT
20
40
90
95
The speech discrimination score was 92 percent in the right ear and 88 percent in the left ear.  

Application of these findings to the regulations indicates an average hearing threshold of 54 dB in the right ear and 61 dB in the left ear.  This equates to auditory acuity of level I in the right ear and level III in the left ear, resulting in a noncompensable rating when applied to the rating table.

In July 2015, after remand by the Board, the Veteran was afforded another VA examination.  The examiner noted that the Veteran's hearing loss impacted ordinary conditions of daily life, including ability to work because he reported an inability to hear voices.   

The objective findings of the July 2015 VA examination indicate the Veteran's puretone thresholds in decibels (dB) were as follows:

HERTZ
1000
2000
3000
4000
RIGHT
25
20
80
95
LEFT
20
45
85
95

The speech discrimination score was 96 percent in the right ear and 88 percent in the left ear.  

Application of these findings to the regulations indicates an average hearing threshold of 55 dB in the right ear and 61 dB in the left ear.  This equates to auditory acuity of level I in the right ear and level III in the left ear, resulting in a noncompensable rating when applied to the rating table.

As described, the clinical testing conducted during the course of this appeal does not support a compensable rating for the Veteran's bilateral hearing loss at any time.  The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment, but they do not apply because the Veteran did not demonstrate the requisite hearing loss on examination that would indicate such an exceptional pattern at any of the examinations.

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  The Board finds the VA examiner's observations of the Veteran's comments during the VA examinations are sufficient to comply with the applicable VA policies.  Additionally, the Board has considered various lay statements from the Veteran attesting to the impact of his hearing loss.  The Board recognizes the Veteran is competent to report the symptoms of his hearing difficulty.  However, 38 C.F.R. § 4.85 and 4.86 require that specific auditory thresholds and/or speech recognition scores be shown before impaired hearing may be found to be compensable.  

The Board finds that the functional effects of the Veteran's bilateral hearing loss disability are adequately addressed by the rating assigned.  Arguably, the medical evidence of record indicates that the Veteran experiences increasing difficulty from tinnitus symptoms rather than bilateral hearing loss.  The Veteran's hearing aids were issued specifically to address concerns with tinnitus and the Veteran's difficulty sleeping is also associated with his tinnitus.  The Board notes that while the Veteran experiences problems caused by hearing loss, he has not described any unusual impact from his hearing loss.  The manifestations of the Veteran's hearing loss all concern difficulty in hearing conversations, the television, and radio, which are contemplated by the applicable rating criteria.   

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for the Veteran's bilateral hearing loss disability.


ORDER

A compensable rating for bilateral hearing loss is denied.


___________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


